Circuit Court for Baltimore City
Case No. 117285014
Argued: February 5, 2021




                                                                                       IN THE COURT OF APPEALS

                                                                                              OF MARYLAND


                                                                                                   No. 37


                                                                                           September Term, 2020


                                                                                          STATE OF MARYLAND


                                                                                                      v.


                                                                                              SEAN MORRIS



                                                                                         Barbera, C.J.
                                                                                         McDonald
                                                                                         Watts
                                                                                         Hotten
                                                                                         Getty
                                                                                         Booth
                                                                                         Biran,

                                                                                                             JJ.


                                                                                   PER CURIAM ORDER


 Pursuant to Maryland Uniform Electronic Legal
Materials Act                                                                      Filed: February 9, 2021
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.



                            2021-02-09
                            11:17-05:00


Suzanne C. Johnson, Clerk
STATE OF MARYLAND                                       *      IN THE

                                                        *      COURT OF APPEALS

         v.                                             *      OF MARYLAND

                                                        *      No. 37

SEAN MORRIS                                             *      September Term, 2020



                                PER CURIAM ORDER


       The petition for writ of certiorari in the above-captioned case having been granted

and argued, it is this 9th day of February, 2021,



       ORDERED, by the Court of Appeals of Maryland, that the writ of certiorari be, and

it is hereby, dismissed with costs, the petition having been improvidently granted.




                                                       /s/ Mary Ellen Barbera
                                                             Chief Judge